Citation Nr: 1518633	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1965 to February 1967.  He died in July 2000.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the cause of the Veteran's death, for purposes of entitlement to retroactive benefits.  Jurisdiction of the claim lies with the RO in Jackson, Mississippi, where the appellant resides.

The Board notes that, although the appellant's earlier claim relating to the issue on appeal was denied in an unappealed September 2001 rating decision, this appeal arises from a readjudication of appellant's claim under Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989), based on the addition of chronic B-cell leukemia to the list of diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service.  

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the Veteran's death.  The Veteran died in July 2000.  The death certificate lists cerebral hemorrhage as the immediate cause of death, due to or as a consequence of cerebrovascular accident.  A statement to amend cause of death dated April 2010, added "leukemia" as an other significant condition contributing to death.  

The appellant contends that the Veteran's leukemia was related to herbicide exposure during his service in Vietnam.  Prior to his death, the Veteran was not service-connected for any disabilities.  Accordingly, the appellant can only prevail on her current appeal if the record shows that the Veteran should have been service connected during his lifetime for leukemia.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The medical evidence of record identifies the Veteran's form of leukemia as acute myeloid leukemia (AML).  Records from the Memorial Hospital at Gulfport from July 2000 indicate that the Veteran had acute leukemia and evidence of intercranial bleeding and GI bleeding.  A VA treatment record dated a few days following the Veteran's death, noted a statement from the doctor indicating that "I have never seen MDS (myelodysplastic syndrome) evolve into AML this quickly, nor have I ever seen WBC/Blast count of 325,000.  Would lead to severe leukostasis, over 100,000 is hematologic emergency and requires leukapheresis."  In her April 2013 substantive appeal, the appellant stated that following service, the Veteran developed a severe rash on his inner thigh and had a large area where his hair never grew back.  

The record reflects that VA confirmed that the Veteran had service in the Republic of Vietnam; he served on the USS Clarion River, during the period of time when the ship was located on the inland waterways of Vietnam.  Thus, it is presumed he was exposed to herbicides during such service.  See 38 C.F.R. §§ 3.307(a) (6).  Service connection may be granted on a presumptive basis for diseases listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a) (6) (ii).  Although the diseases listed under 38 C.F.R. § 3.309(e) include certain types of leukemia, it has never identified AML as being one of the specific disorders for which service connection may be presumed by herbicide exposure.  As such, 38 C.F.R. § 3.309(e) does not assist the appellant in this case and the Veteran's AML may not be presumed to have resulted from in-service herbicide exposure.

Notwithstanding the above, service connection for the cause of the Veteran's death may still be granted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The Board notes that a VA medical opinion has not been obtained in this case.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a).  

The appellant has submitted medical articles pertaining to MDS and AML and copies of several previous Board decisions which concluded that MDS and AML were related to exposure to herbicides.  Previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  However, the Board finds that a medical opinion is necessary in this case in order to have sufficient evidence to adjudicate the appellant's claim; as there is a reasonable possibility that further opinion could aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.   Obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician for review and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

The physician is also requested to provide an opinion, as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's leukemia (AML) is related to his military service, to include as resulting from exposure to herbicides during service in Vietnam.

The physician should cite to the medical and competent lay evidence of record and provide a thorough rationale for all opinions given.  The medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail.  If any opinion cannot be provided without resort to speculation, the examiner is requested to explain why such an opinion cannot be provided.

2.  Thereafter, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




